This cause is really a companion to No. 11,631, Estate of Thomas Campbell, 181 S.W.2d 712, the causes having been so regarded and tried together both in the trial court and in this court.
Moreover, they are interdependent, since in No. 11,631, the appellant sought to establish his right as the administrator of Thomas Campbell, deceased, to bring a suit to recover land in Brazoria County as a part of Campbell's left-over estate, while in No. 11,632, he sought, as such administrator, to prosecute a suit he had filed in that capacity in the district court of Brazoria County, in trespass to try title, to recover from the appellees herein such land for the benefit of Campbell's estate.
Upon the hearing of such trespass to try title proceeding, the district court sustained appellees' pleas in abatement of appellant's suit, upon the ground that the order of the probate court of Brazoria County appointing appellant as such administrator was void and without effect, and thereupon dismissed the appellant's suit herein.
This appeal now at bar is from that action of the court below.
It follows, as might the day, that if appellant's authority to act as the administrator of Thomas Campbell's estate did not exist, as this court has held in the foregoing companion cause in No. 11,631, he was in consequence without standing before the trial court in the trespass to try title proceeding. It is, therefore, held, as a corollary to the preceding opinion, that the trial court's judgment sustaining the appellees' pleas in abatement and dismissing appellant's land-suit was correct; its judgment will, therefore, be affirmed.
  Affirmed. *Page 719